            Case 5:20-cv-00788-G Document 26 Filed 12/29/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF OKLAHOMA

INSIGHT INVESTMENTS, LLC,                         )
a Delaware limited liability company,             )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )         Case No. CIV-20-788-G
                                                  )
(1) NORTH AMERICAN SPECIALTY                      )
INSURANCE COMPANY, a New                          )
Hampshire corporation,                            )
                                                  )
                            Defendant.            )

       JOINT MOTION TO EXTEND THE JOINT STATUS REPORT AND
           DISCOVERY PLAN DEADLINE AND CONTINUE THE
               STATUS AND SCHEDULING CONFERENCE
       Pursuant to Fed. R. Civ. P. 6(b) and LCvR7.1(h), plaintiff, Insight Investments, LLC
(“Insight”) and defendant, North American Specialty Insurance Company (“NAS”), jointly
submit their motion to extend the joint status report and discovery plan deadline and
continue the January 6, 2021 status and scheduling conference:
       1.      On December 3, 2020, this Court issued its Status and Scheduling
Conference Docket [Doc. 24] which provided the parties notice of their submission
deadline for the joint status report and discovery plan and scheduled the status and
scheduling conference. The notice to counsel provision expressly provides, “Lead trial
counsel shall participate in the status and scheduling conference. Failure of lead counsel to
appear will prevent counsel from participating at trial.”
       2.      On December 23, 2020, NAS’ lead counsel, Robert L. Magrini, unexpectedly
lost an immediate family member and has since been on bereavement leave. Mr. Magrini
is expected to remain on bereavement leave until mid-to late- January 2021.
            Case 5:20-cv-00788-G Document 26 Filed 12/29/20 Page 2 of 4




       3.      The Status and Scheduling Conference Docket [Doc. 24] set forth the parties’
current deadlines, without the requested extension, as follows:

            a. The parties to file their Joint Status Report and Discovery Plan by
               Wednesday, December 30, 2020;

            b. The parties to advise the Court of participants for the scheduling
               conference by December 31, 2020, at 12:00 p.m.; and,

            c. The Status and Scheduling Conference is set for January 6, 2021, at
               10:00 a.m.
       4.      The parties request a 30-day extension of the Joint Status Report and
Discovery Plan deadline and continuance of the Status and Scheduling Conference to allow
NAS’ lead counsel, Robert L. Magrini, the opportunity to provide input and be present for
the scheduling conference.
       5.      This is a joint motion which both parties believe the requested relief is in the
best interest of the matter.
       6.      The parties have not requested a previous continuance of the deadlines set
forth in the Status and Scheduling Conference Docket. The requested continuance, if
granted, will have no impact on the scheduled trial or other deadlines.
       7.      Accordingly, the parties request the Joint Status Report and Discovery Plan
deadline be extended and the Status and Scheduling Conference be continued and set for
dates in February 2021.
       WHEREFORE, plaintiff, Insight Investments, LLC and defendant, North American
Specialty Insurance Company, pray this Court extend and continue the Status and
Scheduling Conference Docket [Doc. 24] dates and set for dates in February 2021. A
proposed order is attached.



                                               2
Case 5:20-cv-00788-G Document 26 Filed 12/29/20 Page 3 of 4




                          Respectfully submitted,

                           s/P. Scott Hathaway
                          P. Scott Hathaway, OBA # 13695
                          Chris M. Warzecha, OBA # 30764
                          CONNER & WINTERS, LLP
                          4000 One Williams Center
                          Tulsa, Oklahoma 74172
                          (918) 586-5711
                          (918) 586-8642 (Fax)
                          shathaway@cwlaw.com
                          cwarzecha@cwlaw.com

                          -and-

                          Scott R. Hoyt (SBN: 788886)
                          PIA ANDERSON MOSS HOYT, LLC
                          904 Meadow Lane
                          Southlake, TX 76092
                          ----
                          136 E. South Temple, Suite 1900
                          Salt Lake City, UT 84111
                          SHoyt@pamhlaw.com
                          Phone: (801)-350-9000
                          Facsimile: (801-350-9010

                          Attorneys for Plaintiff
                          Insight Investments, LLC




                             3
Case 5:20-cv-00788-G Document 26 Filed 12/29/20 Page 4 of 4




                          AND



                           s/Christopher D. Skelton
                          Robert L. Magrini, OBA #12385
                          Evan B. Gatewood, OBA #13412
                          Christopher D. Skelton, OBA #32920
                          1220 North Walker
                          Oklahoma City, Oklahoma 73103
                          Telephone: (405) 235-9922
                          Facsimile: (405) 235-6611
                          E-Mail:      robert@hmglawyers.com
                                       egatewood@hmglawyers.com
                                       cskelton@hmglawyers.com

                          Attorneys for Defendant, North American
                          Specialty Insurance Company




                             4
